             Case 1:20-cv-03365-LJL Document 9 Filed 07/08/20 Page 1 of 1

                                                   81 Main Street, Suite 215 | White Plains, NY 10601
                                                                Tel: 914.686.4800|Fax: 914.686.4824

                                                                          MICHAEL W. FREUDENBERG, PARTNER
                                                                          mfreudenberg@homlegal.com

                                                          July 7, 2020
Via ECF
Hon. Lewis J. Liman                            The initial pretrial conference scheduled for July 14, 2020 is
United States District Judge                   hereby CANCELLED.
United States District Court
Southern District of New York                  Plaintiff is directed to submit a motion for default judgment in
500 Pearl Street, Courtroom15C                 accordance with this Court's Individual Practices in Civil
New York, NY 10007                             Cases by July 29, 2020. SO ORDERED.

          Re:    Worthy Global Limited v. Marcraft Cloths, Inc.
                 d/b/a Marcraft Apparel Group
                 Civil Action No. 20-cv-3365 (LJL)
                                                                             July 8, 2020
Dear Judge Liman:

          Our firm represents Plaintiff Worthy Global Limited (“Plaintiff”) in the above referenced
matter.

        We are writing to request an adjournment of the Initial Pretrial Conference by telephone
currently scheduled for July 14, 2020, at 10:30 a.m., before Your Honor.

        The reason for this request for adjournment is because Defendant Marcraft Cloths, Inc. d/b/a
Marcraft Apparel Group (“Defendant”) has defaulted in appearance in the above captioned action.
Defendant was properly served under Fed. R. C. P. 4 on May 5, 2020, and proof of service had been
filed with the Court. Defendant has not answered or otherwise moved with respect to the
Complaint, and time for Defendant to answer or otherwise move has not been extended. We will be
filing a Request for a Clerks’ Certificate of entry of default against Defendant. Upon the Clerk’s
entry of default against Defendant, we will be filing a motion for default judgment against
Defendant.

        This is Plaintiff’s first request for an adjournment of the Initial Pretrial Conference. We are
not able to obtain consent from the Defendant as Defendant has not made its appearance in this
action. As a result, Plaintiff is also not able to submit a joint proposed Case management and
Scheduling Order, which is to be submitted one week prior to the original set date of the Initial
Pretrial Conference. Besides this deadline, there are no other scheduled dates in this action.

          We thank the Court in advance for its consideration.

                                                       Respectfully submitted,

                                                       s/Michael W. Freudenberg

                                                       Michael W. Freudenberg
MWF:sbt
